 



EXHIBIT 10.32

AMENDMENT NO. 1 TO
CHANGE IN CONTROL AGREEMENT

     This AMENDMENT NO. 1 TO CHANGE IN CONTROL AGREEMENT (the “Amendment”) is
entered into effective as of June 9, 2005 to the Change in Control Agreement
(the “Agreement”) dated _________, by and between RF MICRO DEVICES, INC., a
North Carolina corporation (the “Company”), and _________ (the “Executive”).

     WHEREAS, the Executive and the Company desire to enter into the Amendment
in order to make certain technical changes to the definition of “Change in
Control” in the Agreement;

     NOW, THEREFORE, in consideration of the mutual promises and agreements
contained in this Amendment and the Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Executive and the Company hereby agree as follows:

     1. Paragraph 2(b) of the Agreement is amended and restated in its entirety
to read as follows:

     (b) For the purposes of this Agreement, a “Change in Control” of the
Company shall be deemed to have occurred on the first to occur of the following:

     (i) The date any entity or person shall have become the beneficial owner
of, or shall have obtained voting control over, forty percent (40%) or more of
the outstanding Common Stock of the Company;

     (ii) The date the shareholders of the Company approve a definitive
agreement (A) to merge or consolidate the Company with or into another
corporation or other business entity (for these purposes, each, a
“corporation”), in which the holders of the Company’s Common Stock immediately
prior to the merger or consolidation have voting control over less than sixty
percent (60%) of the voting securities of the surviving corporation outstanding
immediately after such merger or consolidation, or (B) to sell or otherwise
dispose of all or substantially all the assets of the Company; or

     (iii) The date there shall have been a change in a majority of the Board of
Directors of the Company within a 12-month period unless the nomination for
election by the Company’s shareholders of each new director was approved by the
vote of two-thirds of the directors then still in office who were in office at
the beginning of the 12-month period.

 



--------------------------------------------------------------------------------



 



     2. Except as provided herein, all other terms and provisions of the
Agreement shall remain unchanged and remain in full force and effect.

     IN WITNESS WHEREOF, the parties have executed this Amendment effective as
of the date and year first above written.

         

  RF MICRO DEVICES, INC.
 
       

  By:    

       

  Printed Name: ______________________

  Title: _____________________________
 
       
ATTEST:
         

 
       
 
        Secretary         [Corporate Seal]        
 
       

  EXECUTIVE  

 
       

   

  Printed Name:

 